DUGGAN, J.,
concurring specially. Consistent with my special concurrence in State v. Horner, 153 N.H. 306 (2006), I would affirm the *318denial of the petition to suspend sentence because the defendant’s “minimum sentence” under RSA 651:20, 1(a) should be calculated by aggregating the minimum sentences for each of the consecutive sentences. I would note that in this case, unlike in Homer, the effect of RSA 651:20, 1(a) upon the defendant’s sentence would be the same under the majority’s holding as it would be under my interpretation of the statute.